On a rule nisi in contempt, Relator was committed to the Sheriff of Dade County for failure to pay certain costs in the nature of an attorney's fee awarded against him. In habeas corpus, he charges that the judgment committing him to the Sheriff is void and non enforceable for indefiniteness as to term.
The judgment has been examined and the assault on it found to be well predicated. The petitioner is accordingly discharged an authority of State, ex rel., Bearden v. Pearson, 132 Fla. 878,182 So. 233, but without prejudice to the Circuit Court to enter a judgment in compliance with law.
It is so ordered.
WHITFIELD, acting C. J., CHAPMAN and THOMAS, J. J., concurring.
BROWN, C. J., absent, not participating.